Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 7,640,611 to Kluft in view of U.S. Pat. No. 4,469,739 to Gretzinger et al.
Claims 1-2, 12, and 17-18, Kluft discloses a mattress and method of assembly, comprising: a base 56 coil springs 80 over the base; and a side panel 120 around at least a portion of the coil springs and comprising a spacer fabric including a first layer 122, a second layer 12, and an inner material 124 located therebetween.  Kluft is silent to the side panel having a knit material with a greater elasticity along a vertical axis than along a lateral axis of the side panel. Gretzinger discloses an oriented knitted fabric having elastomer weaved in a first direction and yarn in a second perpendicular direction [Abstract].  Selecting from a plethora of known knit/woven materials is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to employ a knitted fabric as taught by Gretzinger yielding predictable results that provide high strength and greater flexibility under a load to the side panel of Kluft.  

Claim 4, Kluft discloses the mattress assembly further comprising an elastomeric cushion 106 over the coil springs.
Claim 5, Kluft discloses the mattress assembly further comprising a stabilizing material between 104 the at least one elastomeric cushion and the coil springs.
Claim 6, Kluft discloses the mattress assembly wherein the stabilizing material is secured to a lower surface of the elastomeric cushion.
Claim 7, Kluft discloses the mattress assembly, further comprising an upper layer 102 between the at least one elastomeric cushion and the coil springs. 
Claim 8, Kluft discloses the mattress assembly wherein a lower edge of the side panel abuts an upper surface of the base and an upper edge of the side panel abuts a lower surface of the upper layer (fig. 2).
Claims 9, Kluft discloses the mattress assembly further comprising a top layer 54 over the at least one elastomeric cushion.
Claim 10, Kluft discloses the mattress assembly further comprising a cover 122 over the at least one elastomeric cushion and around at least a portion of the side panel (fig 1  5).

Claim 13, Kluft discloses the mattress assembly wherein a lower edge of the side panel abuts an upper surface of the base and an upper edge of the side panel abuts a lower surface of the upper layer (fig. 1-2).
Claim 14, Kluft discloses the mattress assembly further comprising a cover 122 over the coil springs, the upper layer, and the side panel.
Claim 15, Kluft discloses the mattress assembly wherein the side panel is secured to interiors of sides of the cover (fig. 1).
Claim 16, Kluft discloses the mattress assembly further comprising an elastomeric cushion 106 over the upper layer 102.
Claim 19, Kluft discloses the method wherein placing the upper layer 102 over the coil springs comprises placing the upper layer on an upper side edge of the spacer fabric.
Claim 20, Kluft discloses the method further comprising placing an elastomeric cushion 106 over the coil springs 80.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673